Citation Nr: 0116289	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an effective date earlier than March 13, 
2000 for service connection for hearing loss.

2. Entitlement to an effective date earlier than March 13, 
2000 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from July 1954 to June 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Lincoln, 
Nebraska,  Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1. By decision dated on November 2, 1999, the Board denied 
the veteran's claims for service connection for hearing 
loss and tinnitus.

2. By application received on March 13, 2000, the appellant 
asked the RO to reopen the claims of entitlement to 
service connection for hearing loss and tinnitus.

3. In support of the request to reopen the claims for service 
connection for hearing loss and tinnitus, the veteran 
submitted new and material evidence, and, by decision 
dated in September 2000, the RO granted service connection 
for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2000 
for the grant of service connection for hearing loss and 
tinnitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted claims for service connection for a 
hearing loss and tinnitus in March 1997.  The RO in Lincoln, 
Nebraska, denied the claims, and the veteran appealed the 
RO's decision to the Board of Veterans' Appeals in 
Washington, D.C.  In a decision dated in November 1999, the 
Board denied veteran's appeal.  

On March 13, 2000, the RO received a letter dated the 
previous month, and authored by C.A.F., M.C.D.  In his 
letter, Dr. C.A.F. reported that he had reviewed the 
appellant's claims folder, and that based upon this review 
and his clinical findings, it was "quite likely" that the 
appellant's hearing loss began as a result of in-service 
noise exposure.  In an August 2000 report, a VA audiologist 
opined that it was reasonable to assume that the appellant's 
hearing loss and tinnitus was a result of his in-service 
noise exposure.  

Based upon the foregoing reports, the RO, in a decision dated 
in September 2000, granted the veteran's claims for service 
connection for hearing loss and tinnitus and assigned an 
effective date of March 13, 2000.  The effective date was 
established as it was the date that the appellant had sought 
to reopen his claim.  

Relevant Law

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a) (2000).  Evidence received from a private physician 
or layperson will be accepted as a claim if the matter is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
See 38 C.F.R. 
§ 3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim. Id.  

Analysis

The appellant's principal contention is that because he first 
sought service connection for tinnitus by application 
received on March 6, 1997, this date should be the effective 
date of the grant of service connection for the disorder, as 
well as for hearing loss.  However, the RO denied the claim 
based on the 1997 application.  The veteran appealed the RO's 
decision to the Board, and the Board denied the appeal.  The 
record clearly shows that the appellant submitted additional 
evidence that was dated subsequent to the Board's denial of 
the appeal.  This additional evidence was new and material, 
resulting in reopening of the claim and, ultimately, a grant 
of benfits.

The applicable regulation, 38 C.F.R. § 3.400(q), clearly 
mandates that the date of receipt of the appellant's reopened 
claim, (i.e., that including the newly proffered and material 
evidence) governs the assignment of the effective date of 
service connection.   As the date of the reopened claim was 
March 13, 2000, the record does not establish a basis for an 
earlier effective date.

The appeal is being denied upon an application of the law to 
the facts as are presented.  There is no dispute, either 
raised by the appellant or the record, that there exists or 
could be produced evidence which would substantiate the claim 
for earlier effective dates for the claims at issue.  In 
these circumstances, there is no reasonable possibility that 
evidence exists or could be developed that would substantiate 
the claimant's claims.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 


ORDER

The appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

